Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 31, 2017

                                            No. 04-17-00693-CR

                                      IN RE Albert Ray SANCHEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

        On October 20, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 31, 2017.



                                                            _________________________________
                                                            Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2017.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2079, styled State of Texas v. Albert Ray Sanchez, pending in the 112th
Judicial District Court, Sutton County, Texas, the Honorable M. Brock Jones, Jr. presiding.